Sears, Justice,
dissenting.
Our case law holds that predecessor Code § 29-301 does have retrospective application.3 For that reason, I respectfully dissent.
*38Decided December 4, 1995.
Ronald J. Doeve, for appellant.
Michael J. Bowers, Attorney General, Daniel M. Formby, Senior Assistant Attorney General, Florence J. Lytle, Webb, Tanner & Powell, Steven A. Pickens, Chambers, Mabry, McClelland & Brooks, Lawrence J. Hogan, Macey, Wilensky, Cohen, Wittner & Kessler, Susan L. Howick, Alston & Bird, James C. Grant, Jones, Morrison & Womack, William A. Morrison, Schuyler Elliott, James R. Thompson, Shapiro & Swertfeger, Patrick F. Henry, Jr., Zion, Tarleton & Siskin, Mark J. Siskin, for appellees.

 See Rowland v. Kellos, 236 Ga. 799 (225 SE2d 302) (1976); House v. James, 232 Ga. *38443 (207 SE2d 201) (1974), cited in note 2 of the majority opinion.